Appeal by defendants from an order of the Supreme Court entered in St. Lawrence County, denying a motion to dismiss the complaint under rule 106 of the Rules of Civil Practice. A motion addressed to this same complaint by another defendant was denied and an appeal from the order of denial decided at this term (6 A D 2d 739). The action sounds in tort and is brought against some 53 defendants. The motion to dismiss was based upon the failure of the complaint to allege the service of a notice of claim pursuant to section 50-e of the General Municipal Law in an action against “ a public corporation ”. Appellants urge that a “fire district” is a public corporation. However, neither the fire district nor its officers, as such, are parties defendant. The complaint specifically alleges that the defendants “ constituted the members, officers, commissioners and trustees of the Star Lake Fire Department, which was, and still is, an unincorporated association”. Thus, section 50-e has no application at all. Upon an appeal from an order addressed to a pleading we must take the pleading as we find it. Order unanimously affirmed, with $10 costs. Present — Bergan, J. P., Coon, Gibson, Herlihy and Reynolds, JJ.